Matter of Creamer (2017 NY Slip Op 04193)





Matter of Creamer


2017 NY Slip Op 04193


Decided on May 25, 2017


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 25, 2017

[*1]In the Matter of KATHLEEN MARIE CREAMER, an Attorney. 
(Attorney Registration No. 4219804)

Calendar Date: May 15, 2017

Before: Garry, J.P., Rose, Clark, Mulvey and Aarons, JJ.


Kathleen Marie Creamer, Philadelphia, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

MEMORANDUM AND ORDER
Kathleen Marie Creamer was admitted to practice by this Court in 2004 and lists a business address in Philadelphia, Pennsylvania with the Office of Court Administration. Creamer now seeks leave to resign from the New York bar for nondisciplinary reasons (see Uniform Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) opposes the application by correspondence from its Chief Attorney.
As is noted by AGC, Creamer is presently delinquent in her New York attorney registration requirements, having failed to timely register for the 2016-2017 biennial period (see Judiciary Law § 468-a; Matter of Turgeon, 148 AD3d 1458, 1459 [2017]; Rules of the Chief Admin of Cts [22 NYCRR] § 118.1). Inasmuch as Creamer is therefore subject to potential disciplinary action
(see Judiciary Law § 468-a [5]; Rules of Professional Conduct [22 NYCRR 1200.0] rule 8.4 [d]; see also Matter of Attorneys in Violation of Judiciary Law § 468-a, 113 AD3d 1020, 1021 [2014]; Matter of Arms, 251 AD2d 743, 743-744 [1998]; Matter of Ryan, 238 AD2d 713, 713-714 [1997]; Matter of Farley, 205 AD2d 874, 874-875 [1994]), she is ineligible for nondisciplinary resignation and her application must be denied (see Matter of Cluff, 148 AD3d 1346, 1346 [2017]; Matter of Bomba, 146 AD3d 1226, 1226-1227 [2017]). Further, any future application by Creamer must be supported by proof of her full satisfaction of the requirements of Judiciary Law § 468-a and Rules of the Chief Administrator of the Courts (22 NYCRR) § 118.1 (see Matter of Frank, 146 AD3d 1228, 1228-1229 [2017]).
Garry, J.P., Rose, Clark, Mulvey and Aarons, JJ., concur.
ORDERED that Kathleen Marie Creamer's application for permission to resign is denied.